DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered. 

Claim Status
The amendment of 05/31/2022 has been entered. Claims 1, 7-9, and 23-29 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 07/14/2022 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a cell culture differentiation medium comprising certain ingredients, wherein the medium has particular functions. The functional language can be interpreted in two ways. In the first interpretation, the functional limitations recite inherent properties of the recited composition, i.e., any medium containing activin, a PI3K inhibitor, and the recited amount of decitabine is inherently capable of promoting production of DE cells and upregulating the recited genes. In the second interpretation, the functional language represents a structural limitation of the claimed composition, i.e., only certain media containing activin, a PI3K inhibitor, and the recited amounts of decitabine are capable of promoting production of DE cells and upregulating the recited genes. If the functional language is intended to represent a structural limitation, it is unclear how the claimed medium is intended to be limited: certain amounts of activin and PI3K inhibitor? Certain PI3K inhibitors? The inclusion of particular other ingredients for cell culture? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Because claims 7-9 and 23-29 depend from claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1, 7-9, and 23-29 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the functional language in claim 1 as reciting inherent properties of the recited composition.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7-9, and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2005/026332 filed by Simon Valles et al., published 03/24/2005, in view of Oka et al., Oncogene 24: 3091-3099 (2005), and Liu et al., J. Cell. Biochem. 106: 1041-1047 (2009).

Simon Valles teaches the differentiation of embryonic stem cells (see entire document, including page 5, lines 1-4). The ES cells can be human pluripotent cells (page 4, lines 26-33). The ES cells may be cultured in the presence of components including, but not limited to, 5-aza-2’-deoxycytidine, activin A, and FGFs including FGF-1, FGF-2, and FGF-4 (page 7, lines 1-28; cf. claims 1-5, 7-9, and 21-24; please see above under Claim Rejections – 35 USC 112 for the Examiner’s interpretation of the functional language in claim 1). Suitable concentrations for differentiation can be determined routinely and empirically (page 7, lines 27-28; cf. claims 1, 27, and 29).

However, Simon Valles does not explicitly teach culturing human ES cells in the presence of 5-aza-2’-deoxycytidine, activin A, and the listed FGFs. Simon Valles also does not teach the specific decitabine concentrations recited in claims 1, 23-25, and 29 or the inclusion of a PI3K inhibitor in the culture medium.

Oka teaches the effects of decitabine on ES cells (see entire document, including page 3092, left column, paragraphs 2-3). Figure 1b shows that decitabine is cytotoxic to wild type ES cells and that few cells are visible upon culture in decitabine concentrations higher than 0.01 µM (page 3092, right column, Figure 1b; cf. claims 1 and 23-25; 0.01 µM is equal to 10 nM).

Liu teaches that culturing ES cells in the presence of 10 µM LY294002, a PI3K inhibitor, results in the differentiation of the ES cells (see entire document, including page 1042, Figure 1; cf. claims 1, 26, and 28-29).

While Simon Valles does not explicitly teach culturing human ES cells in the presence of 5-aza-2’-deoxycytidine, activin A, and the listed FGFs, it would have been obvious to one of ordinary skill in the art to do so because Simon Valles teaches that ES cells, which can be human ES cells, can be cultured in the presence of 5-aza-2’-deoxycytidine, activin A, FGF-1, FGF-2, and FGF-4. One of ordinary skill in the art would have a reasonable expectation that culturing the human ES cells of Simon Valles in the presence of the listed ingredients would successfully result in the growth and/or differentiation of the cells.
As discussed above, Simon Valles teaches that suitable concentrations of the compounds added to the ES differentiation medium, including 5-aza-2’-deoxycytidine, can be determined routinely and empirically. Simon Valles does not teach the specific concentrations of decitabine recited in instant claims 1 and 23-25. However, it would have been obvious to one of ordinary skill in the art to use a decitabine concentration of about 10 nM because Oka shows that ES cells are able to grow in medium containing 10 nM decitabine but that higher concentrations, such as 50 nM, result in less growth because of the cytotoxicity of decitabine. One of ordinary skill in the art would have a reasonable expectation that using the 10 nM decitabine concentration of Oka in the differentiation medium containing decitabine, activin, and various FGFs rendered obvious by Simon Valles would successfully result in the differentiation of the ES cells without high levels of cytotoxicity. 
While Simon Valles and Oka do not teach the inclusion of a PI3K inhibitor such as LY294002 in the differentiation medium, it would have been obvious to one of ordinary skill in the art to include LY294002 in the differentiation medium rendered obvious by Simon Valles and Oka because Simon Valles teaches that other components can be included in the medium and because Liu teaches that 10 µM LY294002 induces the differentiation of ES cells. One of ordinary skill in the art would have a reasonable expectation that adding the LY294002 of Liu to the differentiation medium containing activin A, various growth factors, and 10 nM decitabine rendered obvious by Simon Valles and Oka would successfully result in the differentiation of the ES cells.
Simon Valles, Oka, and Liu do not teach that the concentration of activin/activin A in the differentiation medium is 50-150 ng/mL as recited in instant claims 27 and 29. However, the instantly claimed concentration would be within the realm of routine experimentation, especially in light of Simon Valles’ disclosure that suitable concentrations for differentiation can be determined routinely and empirically. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of activin A in the culture medium because the concentration of activin A is an art-recognized, result-effective variable known to affect the differentiation of ES cells, which would have been optimized in the art to provide the desired level of differentiation.
Therefore, claims 1, 7-9, and 23-29 are rendered obvious by Simon Valles in view of Oka and Liu and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Simon Valles in view of Oka and Liu. In support of the traversal, Applicant has filed the Declaration of Barbara Küppers-Munther, filed 05/31/2022. The arguments set forth in the remarks of 05/31/2022 are largely the same as the statements in the Declaration filed 05/31/2022. For the sake of brevity, the Examiner will respond to the remarks and to the Declaration together when the same argument is set forth in both.

Applicant and Declarant state that one of ordinary skill in the art would not have found it obvious to select decitabine, activin, and FGFs from the list of factors recited by Simon Valles because Simon Valles presents only a lengthy list of factors that could be used and no specific protocols for obtaining specific cell types, such as the instantly recited DE cells (remarks, pages 6-7; Declaration filed 05/31/2022, page 3, paragraph 5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Simon Valles’ teaching of activin, decitabine, and FGFs as components of ES cell differentiation media is sufficient to provide motivation for one of ordinary skill in the art to include these components in an ES cell differentiation medium and a reasonable expectation of success in doing so. Simon Valles teaches that these ingredients can be included in a differentiation medium for ES cells. It would be obvious to one of ordinary skill in the art to include any of the ingredients recited by Simon Valles in an ES cell differentiation medium because Simon Valles teaches that they may be included in an ES cell differentiation medium. Regarding obtaining specific cell types, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant and Declarant state that Oka and Liu do not teach the use of decitabine or LY294002 specifically for deriving DE cells from stem cells, and so one of ordinary skill in the art could not predict that using these compounds would have a positive effect on DE differentiation from the teachings of Oka and Liu (remarks, page 7; Declaration filed 05/31/2022, page 4, paragraph 5). This argument has been fully considered but has not been found persuasive.
As noted above, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Simon Valles, Oka, and Liu need not teach making a composition comprising activin, decitabine, and LY294002 for the same reason as Applicant in order for the composition to be obvious in light of the prior art.

Applicant states that being motivated to optimize does not mean that one would be motivated to use decitabine at the specific claimed concentration or to include a PI3K inhibitor. Applicant states that just because one can do something does not mean that one would be motivated to do it and there must be a reasonable expectation of success that the claimed parameters would work (remarks, page 7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Simon Valles and Oka provide motivation for using decitabine at the claimed concentration by indicating that decitabine can be used in ES cell differentiation media (Simon Valles) but that decitabine induces ES cell death at concentrations above 10 nM (Oka). As such, one of ordinary skill in the art would be motivated to include decitabine in an ES cell differentiation medium and would have a reasonable expectation of success in doing so because Simon Valles teaches that decitabine can be included in ES cell differentiation media. Additionally, one of ordinary skill in the art would be motivated to use the decitabine of Simon Valles at the 10 nM concentration of Oka because Oka teaches that higher concentrations of decitabine result in ES cell death. The Examiner further notes that Simon Valles and Liu provide motivation for including LY294002 in the ES cell differentiation medium because Simon Valles teaches that the medium can contain other factors and because Liu teaches that 10 µM LY294002 induces the differentiation of ES cells.

Applicant and Declarant state that it was unexpected that decitabine would result in an improved expression of endoderm specific markers compared to DE cells obtained without treatment (remarks, pages 8-9; Declaration filed 05/31/2022, page 4, paragraph 5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the data shown in the specification reflect a significantly narrower set of conditions than the broad composition of the instant claims. Protocols A and B on pages 24-25 of the instant specification as filed recite highly specific treatment protocols with highly specific concentrations of activin and the specific PI3K inhibitor LY294002, contrasted with the recitation of claim 1, which recites a composition containing any amount of activin and any PI3K inhibitor. In addition, the concentration of decitabine used in the instant specification is 10 nM, which is significantly narrower than the 1-25 nM range recited in even the most specific of the instant claims (claim 29). One of ordinary skill in the art would not expect that any results regarding ES cell differentiation obtained in the presence of 10 nM decitabine would necessarily also be seen over the entire range of 1-25 nM decitabine, especially given the teachings of Oka discussed above, which indicate that decitabine is toxic to ES cells at concentrations higher than 10 nM. As such, even if, arguendo, Applicant’s results are unexpected, they are not commensurate in scope with the claimed invention and, thus, cannot overcome the above rejection under 35 U.S.C. 103. See MPEP § 716.02(d).

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/15/2022